Citation Nr: 1537751	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right knee condition and, if so, whether service connection for a right knee condition should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1997. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran requested a hearing with a decision review officer.  In August 2013, an informal hearing conference was held.  In an August 2013 statement, the Veteran stated that this satisfied his request for a personal hearing and withdrew his request for a hearing.  Therefore, the request for a hearing is considered withdrawn.

The issue of entitlement to service connection for low back muscle spasms was previously on appeal.  However, in a January 2014 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The issue of service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in August 2003 denied service connection for patellofemoral syndrome.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final August 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied the Veteran's claim of service connection for patellofemoral syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a right knee condition.  A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for service connection for a for a right knee condition was most recently denied in an August 2003 rating decision because the RO determined that there was no evidence of a current disability or condition related to service.  The August 2003 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since August 2003, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for a right knee condition.  Specifically, in a July 2012 disability benefits questionnaire, a chiropractor diagnosed other and unspecified derangement of the medial meniscus and joint pain and noted that the Veteran had limited range of motion of the right knee, was unable to perform repetitive-use testing, and had less movement than normal, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, decreased strength, tenderness or pain, evidence of patellar subluxation/ dislocation, and a meniscus condition with frequent episodes of joint locking, pain, and effusion.   

The absence of evidence of a current disability was an element of service connection upon which the prior denial was based.  The disability benefits questionnaire from the chiropractor reflecting the presence of current disability relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim, as contemplated by the holding in Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a right knee condition for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The Veteran's claim for service connection for a right knee condition is reopened, and, to this extent only, the appeal is granted.  


REMAND

The Veteran contends that he is entitled to service connection for his right knee disability as a result of the rigors associate with his military occupation as a pilot.  He contended that multiple minor traumas to the right knee over time caused the current condition.

A July 2012 disability benefits questionnaire from a chiropractor diagnosed current disability.  There is no medical opinion of record addressing whether any current right knee condition is related to service or service connected disability.  One should be sought.  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment, the records of which should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for right knee disability as secondary to his service-connected thoracolumbar spine degenerative arthritis, degenerative arthritis of the cervical spine, and/or left knee patellofemoral syndrome in accordance with 38 C.F.R. § 3.310.  

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right knee condition.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his right knee condition in-service and post-service symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After any records requested above have been associated with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's right knee condition.  All indicated tests should be accomplished.  The entire claims file should be made available and reviewed by the examiner in conjunction with the examination, and the examiner should acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

a. whether it is at least as likely as not that any diagnosed right knee condition was incurred by any in-service injury or disease.  In this regard, the examiner should consider the Veteran's lay statements including his statement that his right knee condition is a result of the rigors associated with his military occupation as a pilot, his diagnoses of current right knee disability as set out in the July 2012 Disability Benefits Questionnaire, and VA and private treatment records.

b. whether it is at least as likely as not that any diagnosed right knee condition was caused by the Veteran's service-connected thoracolumbar spine degenerative arthritis, degenerative arthritis of the cervical spine, and/or left knee patellofemoral syndrome.

c. whether it is at least as likely as not that any diagnosed right knee condition was aggravated (increased in severity) by the Veteran's service-connected thoracolumbar spine degenerative arthritis, degenerative arthritis of the cervical spine, and/or left knee patellofemoral syndrome.

If aggravation is found, the examiner is requested to discuss the baseline level of the right knee disability prior to the onset of aggravation by the service-connected thoracolumbar spine degenerative arthritis, degenerative arthritis of the cervical spine, and/or left knee patellofemoral syndrome.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


